Opinion per Curiam. Appellee recovered judgment against appellant for $63. The trial court allowed appellant forty-five days in which to file an appeal bond and bill of exceptions. The order was made October 4, 1895. Appellee now moves to strike the bill of exceptions from the files, because it was not filed within the time fixed by the trial court. The record shows that the draft prepared by counsel as a bill of exceptions was filed November 13th, but it was not signed by the judge until November 19th, after the forty-five days limit expired. On the authority of Magill et al. v. Brown et al., 98 Ill. 235, the motion must be sustained. The draft filed was not a bill of exceptions until it had received the approval, signature and seal of the judge. Appellant should have presented the draft to the judge within the forty-five days. If the judge had failed to sign within the time, appellant could not be prejudiced, of course, and the authorities cited in resistance of the motion would be applicable. No such presumption as that the draft was presented within the time can be indulged in the face of the recital that it was presented and signed on the 19th of November, 1895. . The motion to strike the bill of exceptions from the record will be sustained, and as there is nothing in the record to impeach the judgment, the same is affirmed.